Citation Nr: 0406887	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  98-17 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral lower 
extremity varicosities, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from March 1953 to March 1956.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal of a 
November 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied an increased evaluation for the 
appellant's bilateral lower extremity varicosities.  The case 
was most recently remanded in May 2003; the RO has now 
returned the case for appellate review.

In December 2000, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to and since January 12, 1998, varicose veins of 
the lower extremities did not equal or approximate more than 
a moderately severe disability with the varicose veins not 
involving the saphenous vein, not greater than 2 cm in 
diameter, without ulceration or sacculation, and without 
involvement of the deep circulation.

2.  Since January 12, 1998, the manifestations of varicose 
veins of the lower extremities have equaled or approximated 
no more than intermittent edema and aching and fatigue in the 
legs on use, which is relieved by elevation of legs or 
compression hosiery without persistent edema, stasis 
pigmentation, eczema, ulceration or subcutaneous induration.

3.  The disability picture associated with the bilateral 
varicose veins disability is not so unusual as to render the 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral varicose veins have not been met on a schedular or 
an extraschedular basis under the regulations in effect prior 
to January 12, 1998, or under the regulations in effect as of 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7120 (2003); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the Social Security Administration 
(SSA) documents relating to the appellant's claim for 
benefits; in the reports of VA treatment rendered between 
1995 and 2000; in the reports of the VA medical evaluations 
conducted in October 1997, February 2002 (with photographs) 
and September 2003; in the reports of private medical 
treatment dated between 1997 and 2003; and in the testimony 
presented at the November 1998 personal hearing at the RO and 
at the December 2000 videoconference Board hearing.

The appellant and his spouse testified at the November 1998 
RO personal hearing that he suffered nagging pain and 
swelling such that he could not be active for more than short 
periods of time.  He said that he had to elevate his legs to 
get any relief from the symptoms.  The appellant also 
testified that he was on medication for his varicose veins 
and that he used compression stockings.  He said that his 
legs were discolored and that he could not exercise because 
of the pain in his legs.  The appellant further testified 
that his doctor told him that he did have good circulation in 
his legs, although he did not have enough veins.  He said 
that his feet were cold all of the time and that he did not 
have any muscles in his calves anymore.  The appellant 
reported that he had not received treatment at a facility 
other than VA for his varicose veins since August of 1997.  
The appellant's spouse testified that his legs hurt all the 
time and that the pain interfered with his sleep.  

The appellant and his spouse provided similar testimony at 
the December 2000 videoconference Board hearing.  The 
appellant stated that he had pain in his legs below his knees 
all of the time.  He said that he took anti-inflammatories 
and that he only got relief from elevating his legs.  The 
appellant further testified that tests had shown the 
existence of pretty good circulation and that he had been 
diagnosed with chronic superficial venous insufficiency.  He 
said that blood would pool in his legs on standing and that 
elevating his legs relieved only 75-80 percent of the pain.  
He further testified that the support hose helped a lot and 
that he suffered from infrequent cramps.  The appellant's 
spouse testified that his feet stayed cold all of the time.

The appellant underwent a VA medical examination in October 
1997; he complained of progressively worse problems with his 
varicose veins.  He said that they ached on standing, that he 
had not noticed swelling and that his legs were more 
comfortable on elevation.  He said that he wore support hose 
that helped somewhat.  On physical examination, the appellant 
exhibited erect posture and a normal gait.  The examiner 
noted that the appellant had had ligation and stripping of 
the varicose veins in both legs.  The incisions were all well 
healed and without apparent complications.  There were no 
significant varicosities noted, although there were one or 
two small residuals.  There were no ulcers.  The color was 
not good.  Arterial pulses were good in each leg.  The 
examiner rendered diagnoses of status postoperative high 
ligation stripping of varicose veins of both legs and pain of 
both legs, sufficiently severe to cause loss of job.  The 
examiner noted that the cause of the pain was not apparent.  

Review of the VA outpatient treatment records reveals that 
the appellant was treated for hypertension, degenerative 
joint disease, urologic problems and major depression, with 
occasional treatment for the varicose veins.  He underwent 
ultrasound Doppler testing in May 1995; the results revealed 
no evidence of deep vein thrombosis in the lower extremities 
in the popliteal veins or above.  In January 1997, the 
appellant fell and hit his lower back and shoulder; it was 
noted that the appellant's degenerative joint disease and 
varicose veins caused limitations in his ability to bend, 
walk and stoop.  In June 1997, no leg edema was observed and 
there was no calf tenderness or phlebitis.  Pulses were 
strong bilaterally.  In March 1999, the appellant reported 
that his legs hurt after walking two blocks, that it hurt to 
stand up and that the only thing that helped was putting his 
feet up.  He said that he wore support hose.  Physical 
examination revealed multiple small varicosities on both 
extremities from the knees down.  A July 1999 venogram 
revealed bilateral intact deep venous systems with a small 
amount of collaterals.  A September 1999 clinic note 
indicates that the appellant underwent ultrasound Doppler 
testing and that there was no evidence for hemodynamically 
significant stenosis proximally.  On examination, the 
appellant's feet looked cyanotic.  The ankle-brachial index 
(ABI) was normal in each leg.  The addendum noted that the 
appellant had excellent calf muscle tone and size, hair on 
lower extremities, and palpable DP/PT pulses.  The clinical 
impression was that the appellant had no signs of vascular 
disease and he was therefore discharged from the vascular 
clinic.  The appellant underwent a neurology consultation 
examination in September 1999; his extremities were without 
clubbing, cyanosis and edema with good pedal pulses 
bilaterally.  Motor testing showed normal tone, bulk and 
power.  Sensory testing was normal in the lower extremities.  
Deep tendon reflexes were normal at the knees and absent at 
the ankles.  Gait was normal.  The appellant underwent EMG 
testing in January 2000; he was noted to have good pulses in 
his feet.  The study was mildly abnormal with 
electrophysiologic evidence of a mild sensory neuropathy in 
the feet, but there was no evidence of a more widespread 
neuropathy.

The appellant filed a claim for SSA benefits in January 1998; 
he stated that his disabling condition first began to bother 
him in January 1997; he did not report any specific problems 
caused by his varicose veins.  The appellant underwent a 
physical examination for the Disability Determination Service 
in April 1998; he said that his ankles swelled at times.  On 
physical examination, he did not demonstrate a limp.  The 
appellant demonstrated good pulses and no cyanosis, clubbing 
or edema in the lower extremities.  Reflexes were equal and 
active throughout.  There was no gross motor or sensory loss.  
The examiner rendered six diagnoses, but there was no mention 
of varicose veins.  The appellant was found to be disabled as 
of January 1997, based on diagnoses of discogenic and 
degenerative disorders.  

Private outpatient treatment reports of record are from 
orthopedic/sports medicine clinics.  Between January 1997 and 
January 1998, he received treatment for his lumbar spine, 
left shoulder, cervical spine and right leg.  Although the 
treating physician wrote statements, in January 1998, and 
August 2003, to the effect that the appellant's main problem 
was his varicose veins and that this condition had gotten 
progressively worse over the years, there is no mention of 
any clinical findings pertaining to varicose veins in that 
doctor's treatment notes.  A November 1998 written statement 
from this orthopedist indicates that the appellant's right 
leg problem was caused by sciatica.  An August 2003 note from 
another orthopedist indicates treatment of the appellant for 
more than 20 years.  The doctor stated that the appellant had 
been treated for superficial and deep varicosities involving 
both extremities.  

The appellant underwent a VA medical examination in February 
2002; color photographs were taken and are of record.  The 
appellant complained of lower leg fatigue and cramps.  On 
physical examination, the appellant demonstrated an erect 
posture and a normal gait.  The examiner noted excellent 
pulses in both lower extremities and there was no edema in 
either foot.  The examiner stated that there was no evidence 
of incompetence or ulceration or other complications.  The 
veins emptied easily as the appellant elevated his legs.  
There was no evidence of deep vein thrombosis (DVT).  The 
examiner rendered a diagnosis of varicose veins and said that 
there was no evidence of complications.  

The appellant underwent a VA medical examination in September 
2003; the examiner reviewed the claims file.  The appellant 
reported that his legs bothered him when he stood still and 
that they also bothered him when he walked, but not as much.  
He said that his legs ached at night.  He reported use of 
compression hose below knee.  On physical examination, the 
appellant demonstrated an erect posture and a normal gait.  
The examiner described the appellant's legs as tanned and 
muscular in appearance.  There were superficial varicosities 
of both legs; the examiner stated the appearance of the legs 
had not changed since the 2002 photographs.  The appellant 
had excellent pulses.  The examiner noted that other varicose 
veins were superficial and not impressive; they collapsed 
easily when the legs were elevated.  There appeared to be no 
tenderness on palpation of the varicosities.  The examiner 
stated that there did not appear to be any saphenous 
involvement.  He said that most of the varicosities were 
superficial and below the knee.  The varicosities were 
described as two to three millimeters (mm) in diameter.  The 
examiner indicated that there was no evidence of other 
circulation involvement.  There was no significant 
pigmentation.  There was no ulceration or edema.  The 
examiner rendered a diagnosis of superficial varicose veins 
of both legs, mostly below the knees with symptoms.

The appellant's bilateral varicose veins have been evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  During the pendency of this appeal, 
the criteria for evaluating this disability picture were 
changed and the new regulations became effective on January 
12, 1998.  The Board will address both, but it should be 
noted that the new regulations may not be applied to award a 
rating prior to the effective date of the change.  DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).  

Under the old criteria, a 60 percent evaluation is assigned 
when unilateral or bilateral involvement of varicose veins is 
pronounced, with findings of a severe condition with 
secondary involvement of deep circulation, as demonstrated by 
Trendelenburg's and Perthes' tests, with ulceration and 
pigmentation.  A 50 percent evaluation is assigned if 
bilateral involvement of varicose veins is severe, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous vein ranging over two centimeters in 
diameter and marked distortion and sacculation, with edema 
and episodes of ulceration and no involvement of deep 
circulation.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation is 
rated 30 percent when bilateral.  38 C.F.R. Part 4, 
Diagnostic Code 7120.  

Under the new criteria, effective on January 12, 1998, a 100 
percent disability evaluation is assigned when findings of 
massive board-like edema and constant pain can be attributed 
to the effects of varicose veins.  A 60 percent evaluation is 
warranted when there is persistent or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 40 percent evaluation is warranted when there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. Part 4, Diagnostic Code 7120.  Such 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and then combined using the bilateral 
factor.  Id. at Note.

Under the old criteria, a rating in excess of 30 percent 
requires severe varicose veins of both extremities involving 
the superficial veins above and below the knee, with 
involvement of the long saphenous ranging over two 
centimeters in diameter and marked distortion and 
sacculation, with edema and episodes of ulceration and, for a 
50 percent rating, involvement of deep circulation.  
Nevertheless, the Board finds that the evidence does not 
support a rating higher than 30 percent under these criteria.  
The appellant's bilateral lower extremity varicose vein 
disability picture is shown to have been characterized by 
complaints of swelling/edema without clinical findings of 
such and no clinical findings of stasis dermatitis, 
hyperpigmentation, erythema, scaling or itching.  The size of 
the varicosities has never been shown to be more than two 
centimeters in diameter; rather, they were most recently 
described as three millimeters in diameter.  The medical 
evidence consistently confirms the absence of infection or 
ulceration of the lower extremities.  There was no 
involvement of deep circulation.  

The appellant has testified that he suffered from compromised 
circulation and a private orthopedist has described possible 
deep vein involvement.  Regarding the weight to be given the 
appellant's testimony, the case of Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991), applies, wherein the United 
States Court of Appeals for Veterans Claims (Court) stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis. . ."or etiology.  Here, the veteran is 
not competent to offer any opinion as to whether any 
particular lesion constitutes varicose vein ulceration or 
whether there is deep vein involvement from varicose veins.  
Additionally, the medical evidence is conclusive in showing 
no ulceration from varicose veins in either lower extremity.  
Likewise, there is no medical support for any involvement of 
the deep circulation in the either lower extremity from 
varicose veins.  After a thorough review of the medical 
evidence, the Board finds that the varicose veins of each 
lower extremity were not severe or nearly severe.  
Involvement of the long saphenous vein was not shown and 
there were no clinical findings of varicose vein measurements 
over two centimeters in diameter or ulceration or edema or 
distortion or sacculation.

As for the statements of the private orthopedic doctors 
concerning the appellant's varicose veins, there is no 
evidence in the clinical records that the appellant's 
varicose veins were ever examined or described by these 
caregivers.  Furthermore, while the Board recognizes that 
these doctors are health care professionals, the Court 
indicated in LeShore v. Brown, 8 Vet. App. 406 (1995), that a 
"medical professional is not competent to opine as to matters 
outside the scope of his or her expertise."  The results of 
VA vascular and neurologic testing do not support the 
conclusions by the orthopedic/sports medicine practitioners 
that the appellant suffered from deep vein thrombosis.  The 
Board consequently gives these statements less evidentiary 
weight.

Since January 12, 1998, the Board finds that the appellant's 
varicose veins of the lower extremities do not equal or 
approximate the new rating criteria for more than a 10 
percent disability evaluation each.  The clinical evidence of 
record demonstrates only aching and fatigue after standing or 
walking with symptoms relieved by elevation of the legs or 
compression hosiery.  There are no clinical findings of 
persistent edema in either lower extremity.  There are no 
findings of subcutaneous induration, stasis pigmentation, 
eczema or ulceration.  Deep circulation has been competent.  
Pedal pulses have remained good.  The current manifestations 
of each lower extremity varicose veins combined with 
bilateral factor do not equate with or approximate the 
schedular rating criteria for more than the currently 
assigned 30 percent disability evaluation that has been in 
effect since 1968.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the 
bilateral varicose veins disability at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for varicose veins, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required repeated hospitalization for his 
varicose veins and he has not required any extensive 
treatment for this condition.  The appellant has not offered 
any objective evidence of any symptoms due to the varicose 
veins that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that further consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings set forth above most closely approximate those 
necessary for the 30 percent schedular evaluation under the 
old regulations; as noted above, use of the new regulations 
would result in a rating less than 30 percent.  The findings 
needed for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is 
against an allowance of an evaluation in excess of 30 percent 
for the appellant's bilateral varicose veins disability under 
the schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claim by means of 
the discussion in various RO communications, including ones 
prepared prior to enactment of the VCAA, as well as in 
January and June 2003 VCAA notification letters.  

The Board also notes that the appellant has been informed of 
both the new and the old regulations pertaining to the rating 
of varicose vein disabilities.  The October 1998 Statement of 
the Case communicated the old regulations as well as the 
regulations in effect since January 12, 1998.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA medical 
records identified by the appellant, as well as SSA 
documents.  The appellant was afforded several VA medical 
examinations, a personal hearing at the RO and a Board 
videoconference hearing.  The RO supplied the appellant with 
a follow-up telephone contact in July 2003; the appellant was 
asked if he had any additional evidence to submit and he 
stated that he did not have any additional evidence.  
Therefore, there is no duty to assist that was unmet.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
his claim.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter one more 
time for more development of the claim at issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  As such, the Board finds that the 
record as it stands is sufficient to decide the increased 
rating claim at issue and no additional development is 
needed.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

An evaluation in excess of 30 percent for the bilateral 
varicose veins disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



